842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leroy CHARLES, Plaintiff-Appellant,v.Richard P. SEITER;  Jeff Matthews;  Capt. Branham,Defendants-Appellees.
No. 87-3813.
United States Court of Appeals, Sixth Circuit.
March 25, 1988.

1
Before LIVELY, Chief Judge, RALPH B. GUY, Jr., Circuit Judge, and COHN, District Judge.*

ORDER

2
The plaintiff, an Ohio State prisoner incarcerated at the Chillicothe Correctional Institution (CCI), appeals the district court's summary judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Claiming that his fourteenth amendment due process rights had been violated, the plaintiff sued the Director of the Ohio Department of Rehabilitation and Correction, the Administrative Assistant of CCI, and the Chairman of the Rules Infraction Board.  He alleged that there was no evidence presented at his disciplinary hearing to support a finding of guilt of possession of marijuana.  Therefore, he wanted the hearing declared illegal, his record expunged, his status restored and $40,000 compensatory and punitive damages from each defendant.


4
The district court concluded that the Rules Infraction Board was presented sufficient evidence upon which to base its finding of guilt.   See Superintendent, Mass.  Corr. Inst. at Walpole v. Hill, 472 U.S. 445, 455-56 (1985).  It therefore granted the defendants' motion for summary judgment.


5
Upon de novo review of the record, see Zimmerlee v. J.C. Keeney, 831 F.2d 183, 185-86 (9th Cir.1987) (per curiam), we conclude the district court's grant of summary judgment was proper for the reasons stated by it.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S.Ct. 2505, 2513 (1986).


6
Accordingly, we affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation